Order filed, September 17, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00727-CV
                                 ____________

                         SONIA BARBOZA, Appellant

                                            V.

               MORRELL MASONRY SUPPLY, INC., Appellee


                    On Appeal from the 129th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-20565


                                      ORDER

      The reporter’s record in this case was due September 6, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Jennifer Phillips, the court reporter, to file the record in this appeal
within 15 days of the date of this order.

                                   PER CURIAM